 Case 1:19-cv-05417-ILG-JO Document 7 Filed 11/18/19 Page 1 of 1 PageID #: 40



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------X
 MARY CONNER, Individually and as the
 representative of a class of similarly situated persons,
                                                                  Case No. 1:19-cv-5417-ILG-JO
                                          Plaintiff,
                           - against -

 BUILD.COM, INC.,                                                     NOTICE OF SETTLEMENT

                                            Defendants.
 -----------------------------------------------------------X

                 Now comes the Plaintiff, Mary Conner, by and through counsel, to provide notice

to the Court that the present cause has been settled between the parties, and states:

                 1. A settlement agreement (“Agreement”) is in the process of being finalized.

Once the Agreement is fully executed, and Plaintiff has received the consideration required

pursuant to the Agreement, the plaintiff will submit a Stipulation of Voluntary Dismissal with

prejudice pursuant to Federal Rules of Civil Procedure 41(a)(1)(A)(ii).

                 2. The parties respectfully request that the Court stay this case and adjourn all

deadlines and conferences.

                 3. We respectfully request the Court provide that the parties may seek to reopen

the matter for forty-five (45) days to assure that the Agreement is executed and that the

settlement funds have cleared.

Dated: Scarsdale, New York
       November 18, 2019
                                                       SHAKED LAW GOUP, P.C.
                                                       Attorneys for Plaintiff

                                                    By: /s/Dan Shaked_______________
                                                      Dan Shaked (DS-3331)
                                                      14 Harwood Court, Suite 415
                                                      Scarsdale, NY 10583
                                                      Tel. (917) 373-9128
                                                      e-mail: ShakedLawGroup@Gmail.com
